Citation Nr: 1422065	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-40 416	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction rests with the RO in St. Paul, Minnesota, from which the appeal was certified.  

In October 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

In August 2013, the Board remanded the issue on appeal, as well as the issue of entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.  In a January 2014 rating decision, the RO granted service connection for left knee degenerative joint disease and for residuals of left total knee replacement.  As this constitutes a complete grant of the remanded claim, and the evidence does not show the Veteran has disagreed with the determination, the Board finds this issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's August 2013 remand, the Veteran underwent VA examination in December 2013.  After a review of the evidence and physical examination, the VA examiner opined that the Veteran's patellofemoral syndrome and degenerative joint disease of the right knee were less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner noted that the available service treatment records did not reflect a right knee injury was incurred during service and that medical records from the year following service were unavailable.  As such, the VA examiner's opinion was based on the Veteran's statements alone regarding his in-service injury and symptomatology.  The VA examiner found it significant that the Veteran made little mention of his right knee condition during the examination, did not mention a prior skiing accident during service, and did not suggest that a fellow soldier sat on his right knee.  The Veteran also seemed to indicate that his left knee was the bothersome joint during the initial years after service.  As such, the VA examiner found there was insufficient evidence to suggest that a right knee injury during service led to the Veteran's current right knee condition.  With respect to secondary service connection, the VA examiner found the current right knee disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The VA examiner noted the Veteran had a normal examination upon separation from service, which specifically mentioned that no chronic right ankle disability existed at the time of separation.  In addition, there were no records to suggest the Veteran had a significant alteration in gait within the year after separation from service.  Therefore, the VA examiner found a nexus to the service-connected right tibia and fibula fracture could not be established.

Upon review, the Board finds the VA examiner's opinion inadequate for purposes of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner appears to have limited the opinion to the period of active duty service and the year following separation from service.  As such, the VA examiner did not consider whether any residuals, dated from the initial injury to the present, from the service-connected simple fracture of the right tibia and fibula have chronically aggravated the Veteran's patellofemoral syndrome and degenerative joint disease of the right knee.  Therefore, the Board finds remand is warranted in order to obtain an additional opinion with respect to whether patellofemoral syndrome and degenerative joint disease of the right knee were permanently worsened beyond their natural progression by the service-connected residuals of simple fracture of the right tibia and fibula.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§ 3.159 (2013).  

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from January 2014 to the present from the VA Medical Center in Minneapolis, Minnesota, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from January 2014 to the present for the Veteran from the VA Medical Center in Minneapolis, Minnesota, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Forward the Veteran's claims file to the December 2013 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that any patellofemoral syndrome and/or degenerative joint disease of the right knee were aggravated by the service-connected residuals of simple fracture of the right tibia and fibula.  The VA examiner should consider all the evidence of record, to include the medical records and the Veteran's symptoms dating from active duty to the present, when considering whether the current disability was aggravated by the service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the development, re-adjudicate the claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of simple fracture of the right tibia and fibula.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



